Title: From Thomas Boylston Adams to Abigail Smith Adams, 10 March 1803
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother.
Philadelphia 10th March 1803.

I have received your favors of the 18th. ult: and 2d. instant, the latter enclosing a valuable communication from my father; for which please to express my thanks. I have taken note of those “thoughts on the times,” and will make use of them. I hope Mr. Ames, will continue to expand his thoughts on those topics. The Port Folio begins to get into Some favor all over the Country, and the coldness which prevailed for a considerable time, towards it, in consequence of what was conceived, even by its best friends to be rashness, & intemperance, which no party in this Country, dared to countenance, is now gradually wearing away. The politics of the paper, are not changed, but ameliorated; the public judgment & feeling is not now insulted by arrogant contrasts & odious comparisons. The vices and the wildness of democratic councils, are exposed with boldness unmixed with rancour. The main design of the paper is literature, not politics, but there is such an abundance of political fervor throughout the Country; Such an avidity to read skilfull Strictures upon men & things, that the political department must not be neglected.
I received some time since a letter from Mr. van der Kemp, my father’s old acquaintance, accompanied by a voluminous manuscript, purporting to be an history of the Achæan Republick—dedicated to “the genius of France,” to wit the Emperor of the Gauls. The letter expressed a wish that I would undertake to revise the manuscript, which is written in English, such as a Dutchman might be supposed to write. Had it been written in the author’s mother-tongue, the task of translating it into English would have been much easier to me, though I would not have undertaken even that labour for an hundred pounds—poor as I am; so that I shall, after having kept the sheets, a decent length of time, very civilly transmit them to the proprietor.
I enclose you a small paper, printed at Georgetown (Bank) which contains the first part of JQA—s Oration, extracted from the Charlestown Courier, a paper of promise lately established at the Capital of So Carolina. A favorable review of it has appeared at New York and will be republished here.
I hope the inflamation in your eye is gone ere this. Present me kindly to my father & the rest of the family, and believe me ever your’s,
T B Adams.